PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/446,734
Filing Date: 1 Mar 2017
Appellant(s): Dieter et al.



__________________
Kristen Tuiletufuga
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 8, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
(2) Response to Argument
From Appellant’s Appeal Brief, starting pg. 5 of their argument:
7. ARGUMENT

I. Independent claim 1 is directed to patent eligible subject matter under 35 U.S.C. § 101 

The Patent Office recently provided patent subject matter eligibility guidance with respect to 35 U.S.C. § 101. See 20/9 Revised Patent Subject Matter Eligibility Guidance, Federal Register, Vol. 84, No. 4 (hereinafter “20/9 PEG”) and October 2019 Patent Eligibility Guidance Update (hereinafter “October 2019 Update”). The 2019 PEG and October 2019 Update set forth a threefold analysis for determining whether a claim is directed to patent eligible subject matter under 35 U.S.C. § 101. Id. If a claim is directed to a statutory class under step 1, (a point not under contention here), the analysis turns to step 2A which includes a 2-prong analysis to determine if the claimed invention is directed to an abstract idea. Id. The first prong of 2A is applied to determine if the claims recite an abstract idea. If the claims recite an abstract idea, the second prong is applied to determine if the claim integrates the abstract idea into a practical application. Id. If a claim does not recite an abstract idea, or if the claim integrates the abstract idea into a practical application, it is not “directed to” an abstract idea, and is patent eligible under § 101. Id. On the other hand, if a claim is directed to an abstract idea, step 2B is applied to determine if the claim recites additional elements that amount to “significantly more” than the judicial exception. Id. If a claim recites significantly more than the judicial exception under step 2B, the claim is patent eligible under §101. Id.

In rejecting the claims under 35 U.S.C § 101, the Office Action states that the limitations of claim 1 “under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 

Without conceding that the claims recite an abstract idea under the first prong of step 2A, and while retaining the right to later contend this point should it be necessary, Applicant turns directly to prong two of step 2A which readily illustrates that the claims “integrate the recited judicial exception into a practical application of that exception,” and similarly to step 2B which readily illustrates that the claims amount to significantly more than an abstract idea. See 20/9 PEG. The October 2019 Update directs that an analysis under prong two of step 2 should “take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.”  Id. at 12. Indeed, the 2019 PEG gives an explicit example of such integration as where “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”  Id. at 55.

Claim 1 is directed to improving user convenience and security in particular in hands-free transactions by utilizing an account management system to automatically authorize a transaction.

For instance, 

“[c]urrent applications for conducting transactions do not provide the opportunity for the consumer to make a hands-free transaction. Additionally, current applications require the consumer to perform actions to identify himself by providing user account identifiers or other data to the merchant system. Conventional systems do not allow a third party system to protect the identity of the user accounts from merchant computing systems, employees at the merchant systems, or any others who might gain access to the transaction data.”

(Para. 4). As such, by using the method of claim 1, 

“the account management system enables the user to conduct a transaction with the merchant system without the user having to interact with the user computing device or produce identity documents or physical payment cards, as required in some current technology. As such, the systems and methods described herein may reduce the inputs required by the user via the user computing device and the inputs required by the merchant point of sale device operator to identify the user. Further, the user is able to conduct a transaction without the merchant having access to the account identifiers of the user, which protects the user account from theft or fraud by the merchant or a merchant employee.”

(Para. 47).

Examiner response to the above argument:

The above cited paragraphs from Appellant’s specification are not improving computer or other technology itself, but are using computers as a tool to conduct financial transactions.  


Appellant continues, pg. 7 of Remarks:

Claim 1 recites a computer-implemented method to provide secure transactions by using an account management system to identify user accounts. Particularly, claim 1 recites a specific set of elements that include, by one or more computing devices of an account management system, “receiving, from a user computing device in response to the user computing device detecting a broadcast by the merchant system of the merchant identifier, the merchant identifier broadcast by the merchant system and a user identifier, the user identifier being associated with the user computing device,” “in response to receiving the merchant identifier and the user identifier from the user computing device, identifying the merchant system associated with the received merchant identifier from the user computing device and retrieving user identification data associated with the received user identifier from the user computing device,” “transmitting, to the merchant system, the user identification data prior to a user initiating a transaction at the merchant system, the user identification data being associated with the received user identifier,” and “receiving, from the merchant system, a transaction authorization request for a transaction subsequent to transmitting the user identification data to the merchant system, the transaction authorization request being generated after the user initiates the transaction at 

Examiner response to the above argument:

Most of the claimed steps (e.g. Claim 1) are transmitting, receiving, and communicating.  Even if the steps were not abstract, they would be considered insignificant extra solution activity.  The remaining steps such as detecting a broadcast, identifying the merchant system, a transaction request being generated, and identifying based on the user identifier, are steps that are either abstract or claimed at too high level of a generality to be a practical application. 


Appellant continues, pg. 8 of Remarks:

Applicant respectfully submits that the steps of claim 1 integrate any alleged judicial exception (i.e., a “fundamental business practice”) into a practical application of that exception. More particularly, Applicant submits that the user computing device, the merchant system, and the account management system do not generically link the use of the judicial exception to a particular technological environment, in “a drafting effort designed to monopolize the exception.” 2019 PEG. Instead, Applicant’s claimed embodiment recites a novel way in which to employ proximity sensing technology in or to facilitate a purchase transaction that does not require the traditional waiting in line for an employee to scan items or for a customer to provide the payment information to the merchant. As such, the user computing device, the merchant system, and the account management system are clearly more than generically involved and integrate any abstract ideas, such as fundamental economic practices and commercial interactions. Thus, Applicant’s claim, when considered in its entirety, including the specificity of the claim limitations and how they interact and impact each other, tangibly integrates the allegedly abstract idea. For at least the reasons noted above, Applicant respectfully submits that claim 1 is not directed to an abstract idea under Step 2A.

Examiner response to the above argument:

There is no sensing technology claimed.  There is also no teaching or claimed improvement to sensing technology.  The claims (e.g. Claim 1) detect a broadcast of a 


Appellant continues, pg. 8 of Remarks:

As noted in the Eligibility Guidance issued in January 2019, a claim that is “directed to” a judicial exception can still be directed to patent-eligible subject matter under Step 2B. In particular, Step 2B requires that the claim recites “significantly more” than the judicial exception. For example, a claim that is “directed to” a judicial exception can still be directed to patent-eligible subject matter if the claim “adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.” Furthermore, limitations that amount to insignificant extra-solution activity under Step 2A can still “indicate that an inventive concept is present and that the claim is eligible.” Thus, “a claim that does not meaningfully integrate a judicial exception into a practical application of the exception sufficient to pass muster at Step 2A, may nonetheless include additional subject matter that is unconventional and thus an ‘inventive concept’ at Step 2B.”

Assuming arguendo that claim 1 does not recite any additional elements that integrate the judicial exception into a practical application, Applicant submits that claim 1 further recites additional elements that amount to “significantly more” than the recited judicial exception, and as such is directed to patent-eligible subject matter. More particularly, Applicant submits that claim 1 provides a specific order of communication between the user computing device, the merchant system, and the account management system, which is a practical implementation of the allegedly abstract idea that operates in a non-conventional and non-generic way. Particularly, the method of claim 1 is non-conventional and non-generic because the steps enable the account management system to provide user identification data to the merchant system prior to a transaction being initiated by a user at the merchant device. More particularly, a broadcast of the merchant identifier can be detected by a user device and provided to the account management system, which enables the account management system to identify the merchant system and provide the user’s identification data to the merchant system in advance of the user initiating any transaction with the merchant system. Further, claim 1 is non-conventional and non-generic as neither the user nor the account management system needs to provide the payment account information to the merchant system.

Examiner response to the above argument:




Appellant continues, pg. 9 of Remarks:

Applicant further refers to Example 35 of the USPTO Subject Matter Eligibility Examples (hereinafter “Eligibility Examples’) as further evidence of patentability of claim 1. As recited in Example 35, “[i]n combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs.” Further, as recited in Example 35, “the combination of obtaining information from the mobile communications device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR. The additional elements in claim 2 thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention that performs identify verification in a non-conventional and non-generic way, even though the steps use well-known components (a processor and mobile communications device).”

Similar to Example 35, the process recited in claim 1 recites a process that differs from the routine and conventional sequence of events normally conducted to address unique problems associated with for hands-free transactions. For instance, the combination of allowing an account management system to receive a user identifier and merchant identifier from a user device (instead of user identification data from the merchant system) in response to the user computing device detecting a broadcast by the merchant system, and further by transmitting user identification data to the merchant system prior to a transaction being initiated by a user at the merchant device, describes an unconventional sequence of events that “enables the user to conduct a transaction with the merchant system without the user having to interact with the 

Examiner response to the above argument:
From Example 35, Claim 2: 
“However, the combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in a nonconventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone.” (pg. 10)
Example 35, Claim 2, therefore, provides significant steps such as providing a random code, generation of an image, decryption and analysis of the code.  Appellant’s claimed significant steps of detecting a broadcast, identifying a merchant system, the transaction request being generated, and identifying a user account, are either abstract or at a high level of generality.

Appellant continues, pg. 10 of Remarks:



For at least the reasons provided above, claim 1 is directed to patent-eligible subject matter.

Each of dependent claims 2-3, 6-8, and 27 depends directly or indirectly from claim 1. Accordingly, for at least the reasons discussed above with respect to claim 1, Applicant submits that these dependent claims are likewise directed to patent-eligible subject matter.


II. Independent claim 9 is directed to patent eligible subject matter under 35 U.S.C. § 101

Independent claim 9 recites a computer program product having “a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon that when executed by a computer associated with a merchant computing system cause the computer to provide secure transactions by using account management systems to identify a user account,” where the computer-executable program instructions include instructions to “receive, from an account management system, a merchant identifier,” “broadcast the received merchant identifier via a wireless communication,” “receive, from the account management system in response to the account management system receiving the received merchant identifier from a user computing device that detects a broadcast of the wireless communication, user identification data prior to a user initiating a transaction with the merchant computing system,”  “determine that a user has initiated a transaction with the merchant computing system,” “determine a user identifier associated with the user in response to the user initiating the transaction, wherein the user identifier is determined based upon matching characteristics associated with the user to the user identification data received from the account management system,” “generate a transaction request, the transaction request comprising the user identifier and transaction data for the transaction,” “communicate the transaction request to the account management system,” “receive an authorization for the transaction from the account management system subsequent to communicating the transaction request to the account management system,” “communicate a settlement request directly, without any further input from the account management system, to a payment processing system in response to receiving the authorization for the transaction, the settlement request including a request to transfer funds associated with the transaction,” and “receive the associated funds from the payment processing system, wherein the funds are transferred from the payment processing system to an account associated with the merchant computing system.”



Each of dependent claims 10-11 and 28-29 depends directly or indirectly from claim 9. Accordingly, for at least the reasons discussed above with respect to claim 9, Applicant submits that these dependent claims are likewise directed to patent-eligible subject matter.

Ill. Independent claim 14 is directed to patent eligible subject matter under 35 U.S.C. § 101

Independent claim 14 recites a “system to provide secure transactions by using an account management system to identify user accounts,” the system including “a merchant system storage device,” and “a merchant system processor communicatively coupled to the storage device.” The “processor executes application code instructions that are stored in the storage device to cause the system to: receive, from an account management system, a merchant identifier,” “broadcast the received merchant identifier via a wireless communication,” “receive, from the account management system in response to the account management system receiving the received merchant identifier from a user computing device, user identification data prior to a user initiating a transaction,” “determin[e] that the user has initiated a transaction with the system,” “determine a user identifier associated with the user in response to the user initiating the transaction, wherein the user identifier is determined based upon matching characteristics associated with the user to the user identification data received from the account management system,” “generate a transaction request, the transaction request comprising the user identifier and transaction data for the transaction,” “communicate, to the account management system, the transaction request for the transaction,” “receive, from the account management system, an authorization for the transaction subsequent to communicating the transaction request to the account management system,” “communicate a settlement request directly, without any further input from the account management system, to a payment processing system in response to receiving the authorization for the transaction, the settlement request including a request to transfer funds associated with the transaction,” and “receive, from the payment processing system, the funds associated with the transaction, wherein the funds are transferred from the payment processing system to an account associated with the merchant system.”

Independent claim 14 recites similar limitations to claim 1. As such, Applicant submits that, for at least the reasons discussed above with respect to claim 1, claim 14 is also directed to patent-eligible subject matter. Accordingly, 

Each of dependent claims 19-20 and 30-31 depends directly or indirectly from claim 14. Accordingly, for at least the reasons discussed above with respect to claim 14, Applicant submits that these dependent claims are likewise directed to patent-eligible subject matter.

Examiner response to the above argument:
Appellant above argues that for similar reasons the other claims would be patent-eligible.  The Examiner maintains that the other claims are non-statutory.


Appellant concludes, pg. 12 of Remarks:

IV. Conclusion

Appellant respectfully submits that claims 1, 9, and 14 are directed to patent-eligible subject matter. The remaining dependent claims are directed to patent-eligible subject matter for at least the same reason as the independent claims. Accordingly, Applicant requests reversal of the rejections of claims 1-3, 6-11, 14, 19-20, and 27-31 under 35 U.S.C. § 101.

Examiner response to the above argument:
	Based on the above response, the Examiner respectfully maintains that the claims are non-statutory under 35 USC §101 and that the rejection should be maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        



/Vincent Millin/
Appeal Conference Specialist

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.